 1                                                                       Honorable Judge Thomas O. Rice
 2

 3

 4

 5

 6

 7
                                    UNITED STATES DISTRICT COURT
 8                                 EASTERN DISTRICT OF WASHINGTON

 9    KENNETH P. EVANS, an individual,
                                                          No.: 2:19-cv-00288-TOR
10                             Plaintiff,
      v.
11                                                         CORPORATE DISCLOSURE
      SHELLPOINT MORTGAGE SERVICES aka                     STATEMENT OF DEFENDANT MTC
12    NEWREZ, LLC, a Delaware corporation;                 FINANCIAL INC. d/b/a TRUSTEE CORPS
      MTC FINANCIAL, dba TRUSTEE CORPS,
13    a California Corporation; and THE BANK OF
      NEW YORK MELLON fka THE BANK OF
14    NEW YORK AS TRUSTEE FOR THE
      CERTIFICATEHOLDERS CWABS, INC.,
15    ASSET-BACKED CERTIFICATES. SERIES
      2006-21,
16
                               Defendants.
17

18              Pursuant to Fed. R. Civ. P. 7.1, Defendant MTC Financial Inc. d/b/a Trustee Corps hereby
19   declares:
20              Defendant MTC Financial Inc. d/b/a Trustee Corps has no parent corporation and no
21   publicly held corporation owns 10% or more of its stock.
22              A supplemental disclosure statement will be filed upon any change in the information
23   provided herein.
24              DATED: October 10, 2019.
                                                    PETERSON RUSSELL KELLY, PLLC
25
                                                    By:       /s/ Michael S. DeLeo
26                                                        Michael S. DeLeo, WSBA # 22037
                                                          Attorneys for Defendant MTC Financial Inc.,
27                                                        d/b/a Trustee Corps
     CORPORATE DISCLOSURE STATEMENT OF                           P ETERSON R USSELL K ELL Y      PL L C
     DEFENDANT MTC FINANCIAL INC. D/B/A TRUSTEE                  1850 Skyline Tower – 10900 NE Fourth Street
                                                                 Bellevue, Washington 98004-8341
     CORPS - 1
                                                                 TELEPHONE (425) 462-4700 FAX (425) 451-0714
     107977 197 ji26dm02jf
 1                                    CERTIFICATE OF SERVICE
 2          I certify that I caused to be served in the manner noted below a copy of the foregoing
 3   pleading on the following individual(s):

 4   Emanuel F. Jacobowitz                                 []    Via Facsimile
     Nathan J. Arnold                                      []    Via First Class Mail
 5   Cloutier Arnold Ortega PLLC                           []    Via Messenger
     2701 First Avenue, Suite 200                          []    Via Email
 6
     Seattle, WA 98121                                     [X]   Via CM/ECF Electronic Notice
 7   Email: manny@caoteam.com;
     nathan@caoteam.com
 8
     Joseph T. McCormick , III                             []    Via Facsimile
 9   Joshua S. Schaer                                      []    Via First Class Mail
     Wright Finlay & Zak LLP - SEA                         []    Via Messenger
10
     3600 15th Avenue West. Suite 202                      []    Via Email
11   Seattle, WA 98119                                     [X]   Via CM/ECF Electronic Notice
     Email: jmccormick@wrightlegal.net;
12   jschear@wrightlegal.net
13              DATED: October 10, 2019, at Bellevue, Washington.
14
                                                    By: /s/ Rachel White
15                                                     Rachel White, Paralegal

16

17

18

19

20

21

22

23

24

25

26

27

     CORPORATE DISCLOSURE STATEMENT OF                      P ETERSON R USSELL K ELL Y      PL L C
     DEFENDANT MTC FINANCIAL INC. D/B/A TRUSTEE             1850 Skyline Tower – 10900 NE Fourth Street
                                                            Bellevue, Washington 98004-8341
     CORPS - 2
                                                            TELEPHONE (425) 462-4700 FAX (425) 451-0714
     107977 197 ji26dm02jf
